___________

                                       No. 96-1869


John Erwin Beck,
                                              *
                                              *

        v.
                                              * District of Minnesota.
                                              *   [UNPUBLISHED]

               Appellee.


                                       ___________



                              Filed:    September 11, 1996


Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.


PER CURIAM.


                     civil forfeitures of cash seized in connection with hi
arres        John   Erwin    Beck   pleaded   guilty    to   aiding   and   abetting   th
possession                                                                              6
        s                                                              United States v
Beck                        th Cir. 1995) (per curiam) (Table).         Beck then filed
        28 U                                                                            n
                                                             Brady v. Maryland          .
                                                  1
       87 (1                                          denied the motion, and Bec



        We      ieve the district court properly denied Beck's motio
without an evidentiary hearing




     The Honorable James M. Rosenbaum, United States Distric
for the District of Minnesota.
we conclude the motion, files, and records of the case conclusively
show Beck is not entitled to relief.             See Holloway v. United
States, 960 F.2d 1348, 1351 (8th Cir. 1992) (standard of review).


       Beck's double jeopardy argument is foreclosed for the reasons
set forth in United States v. Ursery, 116 S. Ct. 2135, 2148-49
(1996) (holding civil forfeitures under 21 U.S.C. § 881 (a)(6) and
(7) are neither "punishment" nor criminal for purposes of Double
Jeopardy Clause).     We agree with the district court that counsel
was not ineffective for failing to raise the double jeopardy claim.
See Rodriguez v. United States, 17 F.3d 225, 226 (8th Cir. 1994)
(per   curiam)   (counsel    not   ineffective   for   failing   to   pursue
meritless argument).        We also agree there is no merit to Beck's
claim that the government should have disclosed the fact, and legal
effect, of the prior forfeitures.          See Brady, 373 U.S. at 87
(government must disclose favorable evidence that is material to
either guilt or punishment); United States v. Bagley, 473 U.S. 667,
682 (1985) (evidence is material only if there is reasonable
probability result of proceeding would have been different had it
been disclosed to defense); United States v. Manthei, 979 F.2d 124,
127 (8th Cir. 1992) (Brady is not violated where defendant was
aware of evidence prior to trial).


       Accordingly, we affirm the judgment of the district court.


       A true copy.


            Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-